Lipscomb, J.
The judgment of the court below is sought to be reversed on the ground that as the note sued on was payable in the city of Hew Orleans, in the State of Louisiana, and as there was no evidence in the court below to prove the rate of interest at the place of payment, it was error to allow any interest at all. Whether interest can be allowed on a note payable at a place beyond the jurisdiction of this State, in the. absence of an allegation and proof of the rate of interest at the place of payment, is not an open question in this court. It is settled that no interest can be allowed.
But it is the established doctrine of this court that a judgment like the one now under revision is entitled to a more liberal construction than if it had been rendered in the absence of the defendant. Indeed, it is questionable whether a more stringent rule can with propriety be applied to such judgments than would be proper to judgments by confession. The record shows that the defendant was present; that lie withdrew his defense; and it does not appear that lie objected to the judgment as entered up against him. It is then nothing more than a fair inference that he assented to it, and to this assent we will hold him.
Judgment affirmed.